Exhibit 10.1

Purchase Agreement



THIS AGREEMENT, made as of this 29th day of August, 2001, by and between
ENVIRONMENTAL MONITORING AND TESTING CORPORATION , a Delaware Corporation,
having an address of 825 Main Street south, New Ellenton, South Carolina 29809
(herinafter referred to as "Seller") and PROSONIC CORPORATION, an Ohio
corporation,having an address of 117 Industry Road, Marietta, Ohio 45750
(hereinafter referred to as "Purchase").



WITNESSETH:



1. The Property. Seller hereby agrees to sell and Purchaser agrees to buy that
certain real estate located at 825 Main Street South, New Ellenton, Aiken
County, South Carolina, mor particularly described in Exhibit A attached hereto
and made a part hereof; together with all easements, rights and appurtenances
thereto belonging, including, without limitation, minerals, oil, gas, coal and
timber rights, subsurface or in the air, and all buildings and other
improvements situated thereon.



2. Purchase Price. The purchase price for the property shall be ONE HUNDRED
EIGHTY THOUSAND DOLLARS ($180,000.00) and shall be paid to Seller in cash at the
time of closing, less the earnest money deposit. Seller acknowledges the receipt
of ONE THOUSAND DOLLARS ($1,000.00) as earnest money deposit upon execution of
this Agreement which shall be applied against the purchase price at closing.



3. Closing. Subject to the other terms and conditions of this Agreement, the
closing shall take place at a location mutually acceptable to the parties herein
on or before December 31, 2001 or such later date as may be agreed by the
parties.



4. Deed. Seller shall convey the Property to Purchaser by a Warranty Deed
warranting the same to be free from all liens and encumbrances whatsoever,
except taxes and assessments for the current year, which shall be prorated at
the date of closing, and subject to rights of way and easements, leases,
conditions and restrictions of records, and zoning ordinances.



5. Taxes and Assessments. Seller shall be responsible to pay all real estate
taxes and assessments which are a lien prorated through the date of Closing.
Purchaser shall pay all taxes and installments of assessments which may become
cue and payable following the Closing Date.



6. Risk of Loss; Destruction of Improvements. Until the closing hereunder,
Seller shall bear the entire risk of loss with respect to the property. Seller
shall keep all buildings and improvements on the property insured in an amount
at least equal to the purchase price set forth in this Agreement. In the event
the buildings and improvements on the property are destroyed or materially
damaged between the date of this Agreement and the delivery of a Warranty Deed,
the Agreement shall be terminated at the option of Purchaser and shall have no
further effect and neither party shall have any further liability under this
Agreement to the other.



7. Purchaser's Conditions.



A. Seller shall, at Seller's sole cost and expense, furnish Purchaser with a
Commitment to Issue Title Insurance from Lawyers Title Insurance Corporation
(the "Commitment") which shall be delivered to Purchaser within twenty-one (21)
days after execution of this Agreement. The Commitment shall indicate that a
special tax search was conducted.

Purchaser shall have ten (10) business days from redeipt of the Commitment to
approve or disapprove the Commitment.



In the event of a defect in title, Seller shall have thirty (30) days after
notice thereof to remove the title defect and to provide Purchaser with evidence
thereof. In the event Seller is unable or unwilling to remove said title defect,
Purchaser may either (a) accept title to the Property subject to such title
defect and complete the transaction without diminution of the Purchase Price, or
(b) terminate this Agreement by written notice to Seller and thereupon Purchaser
shall recover all documents and funds paid or deposited hereunder, Seller shall
pay all costs incurred for the title search and commitment and the parties shall
be relieved of any further liability hereunder.



Seller shall furnish an Owner's Policy of Title Insurance, with standard
exceptions deleted, unless waived by Purchaser, in the amount of the Purchase
Price showing title good in Purchaser at the time of closing, subject to the
permitted exceptions. The premium for said title policy shall be shared equally
between Seller and Purchaser.





B. Purchaser shall have ninety (90) days from the date of this Agreement to
perform its due diligence process including, but not limited to, a complete
title search of the Property and inspection of the Property and all improvements
thereon. Upon Purchaser's completion of its due diligence process, Purchaser
shall have the right to terminate this agreement by giving written notice to
Seller of its intention not to purchase the property. In the event Purchaser
terminates this agreement as provided herein, all of the provisions of this
agreement shall terminate. Upon such termination, neither Seller nor Purchaser
shall have any further obligation or liability to the other hereunder, except
that the earnest money deposit shall be returned to Purchaser forthwith.



C. Seller shall permit Purchaser, its authorized agents or representatives, to
enter upon the premises at all reasonable times during normal business hours to
inspect and conduct all testing it deems necessary. At any time during the
inspection period after the effective date of the agreement, Purchaser shall
bear the cost of all inspections and tests. Seller agrees to allow Purchaser,
its authorized agents or representatives to inspect copies of all environmental
reports, property maps and studies prepared for the benefit of Purchaser,
assessments (special or otherwise), statements, ad valorem and personal property
tax bills, notices or corr4spondence from governmental entities with respect to
the premises (collectively, the "Documents"), if any, which are in Seller's
possession or readily available to Seller. Seller agrees to provide to
Purchaser, its authorized agents or representatives, copies of all environmental
reports in its possession upon execution of this agreement and upon completion
of any environmental inspection, Purchaser agrees to provide Seller with a copy
of said environmental report.



Purchaser shall be entitled to terminate this agreement by giving written notice
to Seller of its intention not to purchase said property due to the
environmental condition of the property. In the event Purchaser terminates this
agreement, as provided herein, all of the provisions of the agreement shall
terminate. Upon such termination, neither Seller nor Purchaser shall have any
further obligation or liability to the other hereunder, except that the earnest
money deposit shall be returned to Purchaser forthwith.



D. There shall be no breach or violation of the representations and warranties
made by Seller under this Agreement as of the Closing.



E. Purchaser has successfully negotiated purchase money financing of the
Purchase Price.



F. Seller covenants and agrees not to sell, option, lease, place any liens upon,
or otherwise encumber the property or any part thereof, nor will Seller solicit
or entertain any offer from or engage in discussions or otherwise negotiate with
or provide information to any part other than Purchaser, with respect to the
sale or other disposition of the property, from the effective date of the
Agreement until such time asthis Agreement is terminated for any reason or this
transaction closes as hereinabove set forth.



8. Notices. Any notices required or permitted to be given under the provisions
of this Agreement shall be in writing and shall be given either by hand delivery
or by certified mail, return receipt requested, addressed to the respective
parties as follows:



If to Seller: Environmental Monitoring and Testing Corporation

4830 Pine Tree Drive

Boynton Beach, FL 33436

Attn: Mr. Vincent Ferri, President



If to Purchaser: PROSONIC Corporation

117 Industry road

Marietta, OH 45750

Attn: Mr. James T. Turner, President



9. Default.



A. In the event Seller violates or fails to perform any of the terms or
conditions of this Agreement, then at the election of the Purchaser: (i) the
deposit and all interest accrued thereon shall be paid to and retained by
Purchaser and Purchaser may pursue any and all rights available for damages; or
(ii) Purchaser may enforce this Agreement and pursue any and all remedies
available at law or in equity, including, but not limited to, a suit for a
specific performance.



B. In the event Purchaser violates or fails to perform any of the terms or
conditions of this Agreement, then at the election of Seller: (i) the deposit
shall be paid to and retained by Seller as liquidated damages for the breach of
this Agreement; or (ii) Seller may enforce this Agreement and pursue any and all
remedies available at law or in equity including, but not limited to, a suit for
a specific performance.



10. Merger of Understanding. All understandings, prior negotiations and
agreements with respect to the property and related transactions subject herein
are hereby merged into this Agreement, which alone filly and completely
expresses the entire agreement of Seller and Purchaser. Any and all prior
agreements, discussions and negotiations, whether oral or written, are hereby
expressly superseded by this Agreement.



11. Governing Law. This Agreement shall be governed by the laws of the State of
Ohio without regard to principles of conflicts of law.



12. Assignment. This Agreement shall not be assigned without the prior written
consent of Seller except that Purchaser may assign this Agreement to a
corporation, partnership or limited liability company formed by Purchaser for
the purpose of purchasing subject property.





13. General Provisions.



A. No waiver by purchaser or Seller of any breach hereunder shall be deemed a
waiver of any other or subsequent breach.



B. This Agreement may not be altered, amended, changed, waived, terminated, or
modified in any respect or particular unless the same shall be in writing and
signed by or on behalf of both the Seller and the Buyer.



C. This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their heirs, personal representatives, successors and assigns.



D. The Seller and Buyer agree that TIME IS OF THE ESSENCE with regard to all of
the obligations under this Agreement. No extension of any time period shall be
binding unless in writing and signed by the parties hereto.



E. All representations, covenants, warranties and promises to perform herein
contained shall survive closing hereunder, except as otherwise expressly stated.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



Signed and acknowledged SELLER

In the presence of. ENVIRONMENTAL MONITORING &

TESTING CORPORATION



/s/ Jill Abraham By: /s/ Vincent A. Ferri

/s/ Jonathan L. Shepard Vincent A. Ferri, President



Signed and acknowledged PURCHASER

In the presence of PROSONIC CORPORATION



/s/ Sheila Huck By: /s/ James T. Turner

/s/ Patricia Huck James T. Turner, President



STATE OF FLORIDA

COUNTY OF PALM BEACH



The foregoing instrument was acknowledged before me this 29TH day of August,
2001, by Vincent Ferri, President of Environmental Monitoring & Testing Corp., o
behalf of the corporation, the Seller hereunder.



OFFICIAL NOTARY SEAL

BONNIE ] PHILLIPS

NOTARY PUBLIC STATE OF FLORIDA

COMMISSION NO. DD048351

MY COMMISSION EXP. AUG. 22,2005

/s/ Bonnie J. Phillips, Notary Public



STATE OF OHIO

COUNTY OF WASHINGTON



The foregoing instrument was acknowledged before me this 28th day of August,
2001, by James T. Turner, President of PROSONIC Corporation, on behalf of the
corporation, the Purchaser hereunder.



/s/ Patricia Huck, Notary Public



PATRICIA HUCK, Notary Public

In and For the State of Ohio

My Commission Expires July 9, 2002

Exhibit 10.2

Addendum to Purchase Agreement



THIS ADDENDUM, dated this 7th day of September, 2001, to Purchase Agreement
dated August 29, 2001, by and between Environmental Monitoring and Testing
Corporation, a Delaware Corporation ("Seller") and PROSONIC Corporation, an Ohio
corporation ("Purchaser").



The parties agree as follows:



1. This Addendum amends and supercedes the purchase agreement between the
Purchaser and Seller dated August 29, 2001 (the "Purchase Agreement"), with
respect to real property located at 825 Main Street, South New Ellenton, Aiken
County, South Carolina, as more particularly described in Exhibit A to the
Purchase Agreement (the "Property").



2. Section 2 of the Purchase Agreement is amended to read in its entirety as
follows:



"2. Purchase Price. The purchase price for the Property shall be One Hundred
Eighty Thousand Dollars ($180,000) and shall be paid to Seller in cash at the
time of closing. Seller acknowledges the receipt from Purchaser of Nine Thousand
Dollars ($9,000) as a deposit paid upon execution of this Agreement. The deposit
shall be applied against the purchase price of the Property at closing. The
deposit shall be deposited in an escrow account with the title company to be
selected by Seller in accordance with Section 7.A."



3. Section 7.A. Of the Purchase Agreement is amended to read in its entirety as
follows:



"Seller shall, at Seller's sole cost and expense, furnish Purchaser with a
Commitment to Issue Title Insurance from a reputable title insurance company to
be selected by Seller (the "Commitment"). The Commitment shall be delivered to
Purchaser within twenty-one (21) days after execution of this Agreement. The
Commitment shall indicate that a special tax search was conducted. Purchaser
shall have ten (10) business days from receipt of the Commitment to approve or
disapprove the Commitment. In the event that the Purchaser disapproves the
Commitment, or if Purchaser does not purchase the Property for any reason
whatsoever, then the Seller may deduct the cost paid or payable by Seller to
purchase the Commitment from the escrow deposit paid by Purchaser pursuant to
Section 2 hereof."



4. The last sentence of the last paragraph of Section 7.A. shall be amended to
read as

follows:



"The premium for said title policy shall be paid by the Purchaser."



5. Section 7.B. is amended by changing, in the first sentence of the paragraph,
the words "ninety (90) days" to "seventy-five (75) days."



6. Section 11 is amended by substituting the State of South Carolina for the
State of Ohio.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.







Signed and acknowledged SELLER

In the presence of ENVIRONMENTAL MONITORING AND

TESTING CORPORATION

/s/ illegible By: /s/ Vincent Ferri

/s/ illegible Vincent Ferri, President





Signed and acknowledged PURCHASER

In the presence of PROSONIC CORPORATION

/s/ illegible By: /s/ Rudolph John Lehman

/s/ Patricia Huck Rudolph John Lehman, CEO





STATE OF FLORIDA

COUNTY OF PALM BEACH



The foregoing instrument was acknowledged before me this 13th day of September,
2001, by Vincent Ferri, President of Environmental Monitoring and Testing
Corporation, on behalf of the corporation, the Seller hereunder.



/s/ Jeff Raybin, Notary Public



Jeff Raybin

Commission # 00890720

Expires Nov 28, 2003





STATE OF OHIO

COUNTY OF WASHINGTON



The foregoing instrument was acknowledged before me this 7th day of September,
2001, by Rudolph John Lehman, CEO of PROSONIC Corporation, on behalf of the
corporation, the Purchaser hereunder.



/s/ Patricia Huck, Notary Public





PATRICIA HUCK, Notary Public

In and For the State of Ohio

My Commission Expires July 9, 2002



Exhibit 10.3

Agreement for Purchase and Sale of Drilling Assets of

Environmental Monitoring and Testing Corporation



This agreement dated December 21, 2001, is between Environmental Monitoring and
Testing Corporation ("EMTC") 825 Main Street South, New Ellenton, South Carolina
29809, hereby known as "seller" and Prosonic Corporation, 117 Industry Road,
Marietta, Ohio 45750, hereby known as "buyer."



The parties hereby agree that the seller wishes to sell, and the buyer wishes to
buy the drilling assets of EMTC. The agreed upon purchase price of said drilling
assets is $90,000. Said payment to be paid to EMTC on or before December 31,
2001.



The parties agree that the drilling assets of EMTC are as described in the
attached Exhibit A and made a part of this agreement. Both parties acknowledge
that the items listed on said Exhibit A were inspected and counted by
representatives of both parties on or before December 20, 2001. The parties
further agree that due to the difficulties of counting the various tooling items
that the numbers may have discrepancies. Both parties agree that the count of
drilling tooling has been performed to the best of the parties' abilities and
incorporated into Exhibit A. There are no warranties, expressed or implied, on
the drilling assets of EMTC. Said assets are being sold "as is/where is."



Signatures to this agreement acknowledge that they are empowered by their
respective companies to bind these respective companies to this agreement. Buyer
hereby acknowledges that upon acceptance and execution of this agreement, seller
will be notifying its employees of the sale of EMTC.



Read, agreed, accepted



For Environmental Monitoring and Testing Corporation For Prosonic Corporation



/s/ Vincent A. Ferri /s/ James Turner

President President

Date: 12/21/2001 Date: 12/21/01

